NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ADAN RAMIREZ-ENRIQUEZ,                          No.    14-72696

                Petitioner,                     Agency No. A200-626-040

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Adan Ramirez-Enriquez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We dismiss in part and deny in part the petition for review.

      In his opening brief, Ramirez-Enriquez raises new contentions regarding the

merits of his asylum claim. We lack jurisdiction to review those contentions

because he failed to raise them to the agency. See Barron v. Ashcroft, 358 F.3d

674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented

to the agency). Ramirez-Enriquez otherwise fails to challenge the agency’s

determination that his asylum claim is time-barred. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in

a party’s opening brief are waived). Thus, Ramirez-Enriquez’s asylum claim fails.

      Ramirez-Enriquez also waived any challenge to the agency’s determination

that he failed to establish a nexus between the harm he fears in El Salvador and a

protected ground. See id. Thus, Ramirez-Enriquez’s withholding of removal

claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Ramirez-Enriquez failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government of El Salvador.

                                         2                                    14-72696
See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Ramirez-Enriquez’s opposed motion to remand (Docket Entry No. 26) is

denied. See Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019) (initial

notice to appear need not include time and date information to vest jurisdiction in

the immigration court).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                    14-72696